609 So. 2d 1276 (1992)
DELTA MEDICAL CENTER and Mississippi State Department of Health
v.
GREENWOOD LEFLORE HOSPITAL.
No. 91-CC-0227.
Supreme Court of Mississippi.
December 3, 1992.
James D. Kopernak, James T. Cox, Melvin V. Priester, Cox Simpson & Bennett, Michael C. Moore, Atty. Gen., Stephanie L. Ganucheau, Special Asst. Atty. Gen., Jackson, for appellants.
Barry K. Cockrell, Richard G. Cowart, Watkins Ludlam & Stennis, Jackson, George H. Dulin, Greenwood, for appellee.
*1277 Before DAN M. LEE, P.J., and SULLIVAN and McRAE, JJ.
DAN M. LEE, Presiding Justice, for the court:
This is an appeal by the Mississippi State Department of Health (MSDH) from judgment of the Chancery Court of Leflore County which reversed the decision and order of MSDH denying application of Greenwood Leflore Hospital for a certificate of need (CON) to establish cardiac catheterization services at its facility. The Chancery Court found the methodology and criteria utilized by MSDH in making its decision was flawed. Examination of the record shows that the same methodology and criteria were applied by MSDH in their denial of CON applications in the recent cases of Magnolia Hospital v. Mississippi State Department of Health, 559 So. 2d 1042 (Miss. 1990), Department of Health v. Southwest Mississippi Medical Center, 580 So. 2d 1238 (Miss. 1991), and H.T.I. Health Services, Inc. v. Mississippi State Department of Health, 603 So. 2d 848 (Miss. 1992). Pursuant to our decisions in Magnolia, Southwest, and H.T.I. Health Services, Inc., we find MSDH's methodology authorized by the 1986 State Health Plan and the MSDH decision neither arbitrary nor capricious.
REVERSED AND RENDERED. THE DECISION AND ORDER OF THE MSDH IS REINSTATED.
ROY NOBLE LEE, C.J., HAWKINS, P.J., and SULLIVAN, PITTMAN, BANKS, and McRAE, JJ., concur.
PRATHER and ROBERTS, JJ., not participating.